Citation Nr: 1033938	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-34 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Human T-cell 
Lymphotropic Virus (HTLV-1/H TLV-2) mylopathy, neurogenic 
bladder/bowel, hypospadias, deep vein thrombosis, right lower 
extremity V-YL ischeal myocutaneous flap, Fournier's gangrene in 
scrotum.

2.  Entitlement to service connection for T-12 paraplegia ASIA B 
disability associated with Human T-cell Lymphotropic Virus (HTLV-
1/H TLV-2) mylopathy, neurogenic bladder/bowel, hypospadias, deep 
vein thrombosis, right lower extremity V-YL ischeal myocutaneous 
flap, Fournier's gangrene in scrotum.

3.  Entitlement to a higher initial evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from February 2006 and February 2008 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran had requested a hearing before the Board.  However, 
he withdrew that request in May 2010.  

For purposes of continuity, the Board has described the 
disabilities in question in the same manner as the Veteran and 
the RO.  

The issue of a higher rating for diabetes mellitus is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Human T-cell Lymphotropic Virus (HTLV-1/H TLV-2) mylopathy, 
neurogenic bladder/bowel, hypospadias, deep vein thrombosis, 
right lower extremity V-YL ischeal myocutaneous flap, Fournier's 
gangrene in scrotum, were not manifest in service and are 
unrelated to service.

2.  T-12 paraplegia was not manifest in service or to a degree of 
10 percent within one year of separation and is unrelated to 
service or to in-service Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Human T-cell 
Lymphotropic Virus (HTLV-1/H TLV-2) mylopathy, neurogenic 
bladder/bowel, hypospadias, deep vein thrombosis, right lower 
extremity V-YL ischeal myocutaneous flap, Fournier's gangrene in 
scrotum, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for T-12 paraplegia have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in December 
2005 and September 2006.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification for the did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for any 
grant of service connection, as is required by Dingess, the Board 
notes that the RO sent the Veteran a September 2006 letter giving 
the Veteran Dingess notice for his diabetes mellitus claim.  Any 
failure to give the Veteran the proper Dingess notice for his 
claims is harmless, as service connection has been denied 
rendering moot any effective date and degree of disability 
issues.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; and afforded the Veteran the opportunity to 
give testimony before the Board.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006). The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  However, there is 
no such contention in this case.  Statements from the Veteran and 
others on his behalf all point to an approximate onset date in 
the year 2000.  The Veteran has not submitted any supporting 
evidence of a nexus to service, and with no other evidence to 
suggest any possible nexus to service, the Board finds that a VA 
examination and opinion are not required.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision at 
this time on the two issues addressed on the merits herein.  It 
is anticipated that any VCAA deficiency with regard to the 
diabetes issue will be remedied as a result of the remand to the 
RO of that issue.

Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Organic impairment of the nervous system may be presumed to have 
been incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within one 
year in most cases of the date of separation from service.  38 
U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a).

The Veteran served in the Republic of Vietnam during the Vietnam 
Era, and is presumed to have been exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes the 
following diseases as associated with exposure to herbicides:

Chloracne or other acneform disease consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; Chronic lymphocytic 
leukemia; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft- tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
(The term "soft-tissue sarcoma" includes Adult fibrosarcoma, 
Dermatofibrosarcoma protuberans, Malignant fibrous histiocytoma, 
Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant glomus 
tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft part 
sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; and Malignant ganglioneuroma.  See 38 
C.F.R. § 3.309(e).

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due to 
the natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
the latter instance, the non-service connected disease or injury 
is said to have been aggravated by the service-connected disease 
or injury.  38 C.F.R. § 3.310.  

The Veteran claims that service connection is warranted for 
disability/disabilities described by the RO as Human T-cell 
Lymphotropic Virus (HTLV-1/H TLV-2) mylopathy, neurogenic 
bladder/bowel, hypospadias, deep vein thrombosis, right lower 
extremity V-YL ischeal myocutaneous flap, Fournier's gangrene in 
scrotum, as due to Vietnam service, during which he was exposed 
to Agent Orange, and that he has T12 paraplegia disability 
secondary to this disability/disabilities.  

A review of service treatment records does not show complaints or 
treatment for any of the claimed disabilities.  The Veteran's 
service discharge examination was normal in March 1973.  A number 
of years after service, a VA examination of the Veteran's 
neurological system was normal in March 1998.  

The first indications of pertinent treatment were in 2000.  In 
September 2000, the Veteran was seen for leg cramping, and in 
November 2000, he was seen for cramping, numbness, and tingling 
in his legs and feet.  By November 2001, the Veteran had had 
progressive paraparesis leading to paraplegia over 8-9 months and 
was wheelchair bound.  In August 2002, the diagnoses were T-12 
paraplegia and HTLV myelopathy, and in August 2004, it was 
reported that the Veteran had paraplegia ASIA B secondary to 
HTLV1/HTLV2 myelopathy.  

The Board concludes that the evidence does not show that the 
disabilities at issue were manifest in service, or otherwise 
related to service.  Moreover, a neurological disorder was not 
manifest to a degree of 10 percent within one year of service 
discharge.  Moreover, none of the disorders at issue on the list 
of diseases presumptively connected to Agent Orange exposure.  
Concerning the Veteran's T-12 paraplegia, the evidence shows it 
to be chronic as it has been in existence and progressed since 
2007, and the list of presumptive diseases only recognizes acute 
and subacute peripheral neuropathy which is not shown.  The 
Veteran had originally been assessed with peripheral neuropathy 
in November 2000, but the evidence shows that after further 
investigation, his diagnosis became T-12 neuropathy, not acute or 
subacute peripheral neuropathy.  Furthermore, there is no 
competent medical evidence of record indicating that either HTLV 
or T-12 neuropathy was caused by Agent Orange exposure.  In light 
of the above, service connection is not warranted for any of 
these disabilities on either a direct or a presumptive basis.  
Moreover, secondary service connection is not warranted as a 
matter of law for T-12 paraplegia, as service connection has not 
been established for Human T-cell Lymphotropic Virus (HTLV-1/H 
TLV-2) mylopathy, neurogenic bladder/bowel, hypospadias, deep 
vein thrombosis, right lower extremity V-YL ischeal myocutaneous 
flap, Fournier's gangrene in scrotum.

The Board acknowledges the Veteran's assertion that Human T-cell 
Lymphotropic Virus (HTLV-1/H TLV-2) mylopathy, neurogenic 
bladder/bowel, hypospadias, deep vein thrombosis, right lower 
extremity V-YL ischeal myocutaneous flap, Fournier's gangrene in 
scrotum, are related to exposure to herbicides.  However, such a 
question of causation is medical in nature and the Veteran, as a 
layperson, is not competent to render such an opinion.  There is 
no medical evidence or medical opinion of records suggesting such 
a relationship.  

While we sympathize with the Veteran and thank him for his 
service to his country, the preponderance of the evidence is 
against the claim and so service connection can not be granted.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for Human T-cell Lymphotropic Virus (HTLV-1/H 
TLV-2) mylopathy, neurogenic bladder/bowel, hypospadias, deep 
vein thrombosis, right lower extremity V-YL ischeal myocutaneous 
flap, Fournier's gangrene in scrotum, is not warranted.  Service 
connection for T-12 paraplegia disability is not warranted.  To 
this extent, the appeal is denied.


REMAND

Diabetes mellitus 

A January 2008 VA examination report indicates that the Veteran 
had been discharged from the Dallas, Texas VA Medical Center in 
September 2007 and had become a patient in a nursing home since 
then.  He had also been hospitalized apparently at the Dallas VA 
Medical Center in September 2007 for diabetes mellitus and the 
examination report states that there were several other hospital 
admissions in 2007.  One is of record, from January 2007 from the 
Dallas VA Medical Center.  The Veteran's VA medical records since 
January 2007 as well as all medical records of treatment the 
Veteran has received for diabetes mellitus since September 2007, 
from the nursing home and any other providers, should be 
obtained.  38 C.F.R. § 3.159.

The January 2008 examination report indicates that the Veteran's 
diabetes mellitus did not restrict him from any activities.  If 
it did, it could entitle him to a higher rating under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  In May 2010, it 
was asserted that the Veteran's diabetes mellitus does cause him 
to have restricted activities.  This seems to be an allegation 
that his diabetes mellitus has become worse.  In light of the 
above, another VA examination is necessary.  Id.

1.  Make arrangements to obtain all VA 
medical records of treatment the Veteran 
has received for diabetes mellitus since 
January 2007, as well as all medical 
records of treatment the Veteran has 
received for diabetes mellitus since 
September 2007, from the nursing home and 
any hospitals or other providers.   

2.  Thereafter, schedule the Veteran for a 
VA examination for diabetes mellitus.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary special studies or tests are to 
be accomplished.  

The examiner should identify all residuals 
and impairment attributable to the 
Veteran's service-connected diabetes 
mellitus.

The examiner should state whether the 
Veteran's diabetes mellitus requires 
insulin, restricted diet, and regulation 
of activities.  The examiner should also 
indicate whether it requires more than one 
daily injection of insulin, restricted 
diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly visits 
to a diabetic care provider, plus either 
progressive loss of weight and strength or 
separately compensable complications.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the Veteran's 
pending diabetes rating claim in light of 
the expanded record.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


